

Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (“Agreement”) is being entered
into by Retail Properties of America, Inc. (“Employer” or “Company”) and Paula
C. Maggio (“Employee”) (together, the “Parties”).
1.SEPARATION
Employee and Employer are parties to a Retention Agreement, dated effective as
of October 31, 2016 (the “Retention Agreement”). Employee’s last day of
employment with Employer is March 9, 2018 (“Separation Date”).
2.    VALUABLE CONSIDERATION
2.1    Severance Package. Employer agrees to provide Employee with the following
payments and benefits (“Severance Package”). Employee acknowledges and agrees
that the Severance Package constitutes adequate legal consideration for the
promises and representations made by her in the Agreement. Receipt of the
Severance Package is contingent upon the following conditions: (i) Employee must
continue to abide by the covenants regarding confidentiality, non-solicitation
and non-disparagement described in Section 11 of the Retention Agreement, and
(ii) application of the Recoupment Policy described in Section 6 of the
Retention Agreement, the Golden Parachute Payments provision described in
Section 7 of the Retention Agreement, and the provisions regarding compliance
with Section 409A of the Internal Revenue Code described in Section 13 of the
Retention Agreement. Subject to the foregoing, Employer will pay the Severance
Payment on the sixtieth (60th) day after the Separation Date.
2.1.1.    Severance Payment. Employer agrees to pay Employee a total of
$1,334,048, computed in accordance with Section 3(a) of the Retention Agreement,
less all appropriate federal and state income and employment taxes (“Severance
Payment”).
2.1.2.    Acceleration of Vesting. The vesting of all unvested equity awards
granted to Employee that are listed on Exhibit A hereto shall become vested in
accordance with Section 3(c) of the Retention Agreement. The Performance-Based
Equity Awards (as defined in the Retention Agreement), or the portions thereof,
that are listed as such on Exhibit A will remain outstanding following the
Separation Date and will vest based on the achievement of the Performance-Based
Conditions (as defined in the Retention Agreement) of such Performance-Based
Equity Awards determined in accordance with the applicable award agreement (and
Section 5 of the Retention Agreement, if applicable). The performance-based
equity awards (other than those constituting Performance-Based Equity Awards (as
defined in the Retention Agreement)), or the portions thereof, that are listed
as performance-based equity awards with a grant date prior to October 31, 2016
on Exhibit A will remain outstanding following the Separation Date and will vest
based on the achievement of the performance-based conditions of such awards
determined in accordance with the applicable award agreement. All other equity
awards (or portions thereof) made to the Employee by the Employer that were
unvested immediately prior to the Separation Date will be forfeited as of the
Separation Date.





--------------------------------------------------------------------------------




2.1.3.    Continued Healthcare. Employer will pay the amounts described in
Section 3(d) of the Retention Agreement on the terms set forth therein.
2.2    Employee acknowledges that the benefits described above are over and
above anything owed to her by law, contract or under the policies of Employer,
and that they are being provided to her expressly in exchange for her entering
into this Agreement.
3.    GENERAL RELEASE AND WAIVER
3.1    In consideration of Employer’s promises made within this Agreement,
Employee unconditionally, irrevocably and absolutely waives, releases and
discharges Employer, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Employer,
past and present, as well as the past and present employees, officers,
directors, agents, successors and assigns of Employer (collectively, “Released
Parties”), from all claims related in any way to the transactions or occurrences
between them to date, to the fullest extent permitted by law, including, but not
limited to, Employee’s employment with Employer, the termination of Employee’s
employment with Employer, and all other losses, liabilities, claims, charges,
demands and causes of action, known or unknown, suspected or unsuspected,
arising directly or indirectly out of or in any way connected with Employee’s
employment with Employer. This release is intended to have the broadest possible
application and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims, including, but not limited to claims
involving intellectual property or innovations that Employee may have worked on
or come up with during the period in which she was being compensated by any of
the Released Parties, alleged violations of the Illinois Human Rights Act, the
Illinois Minimum Wage Law, the Illinois Wage Payment and Collection Act, the
Illinois One Day Rest in Seven Act, the Illinois Victims' Economic Security and
Safety Act, the Illinois Personnel Record Review Act, the Illinois Worker
Adjustment and Retraining Notification Act, the Illinois Right to Privacy in the
Workplace Act, the Illinois Workers' Compensation Act and any other statute set
forth in Chapter 820 or any other chapter of the Illinois Compiled Statutes that
pertains or relates to, or otherwise touches upon, the employment relationship
between Employer and Employee, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, and
all claims for attorneys’ fees, costs and expenses. Employee expressly waives
Employee’s right to recovery of any type, including damages, in any
administrative or court action, whether state or federal, and whether brought by
Employee or on Employee’s behalf, related in any way to the matters released
herein. However, this general release is not intended to bar any claims that, by
statute, may not be waived, such as claims for any challenge to the validity of
Employee’s release of claims under the Age Discrimination in Employment Act, as
set forth in this Agreement. Further, nothing in this Section 3.1 shall release
any of the Released Parties’ obligations, covenants, and agreements under this
Agreement or Employee’s rights under applicable law, the Company’s Bylaws, any
Company officer indemnity agreement to which Employee is a party or the
Company’s director and officer liability policy to seek indemnity for acts
committed, or omissions, within the course and scope of Employee’s employment
duties.





--------------------------------------------------------------------------------




3.2    Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Agreement and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them.
3.3    Employee declares and represents that Employee intends this Agreement to
be complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and Employee intends the release herein to
be final and complete.
3.4    Employee represents that, as of the date of this Agreement, she has not
filed any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against Employer or any of the other Released Parties in any court or
with any governmental agency.
3.5    Employee acknowledges and agrees that the general release and waiver
clause in this Agreement is an essential and material term of the Agreement, and
that without such clause, no agreement would have been reached by the Parties.
4.    ACKNOWLEDGEMENTS BY EMPLOYEE
4.1    Employee acknowledges that she is subject to, and will continue to abide
by, all surviving provisions of the Retention Agreement, including, without
limitation, the covenants regarding confidentiality, non-solicitation and
non-disparagement set forth in Section 11 of the Retention Agreement (the
“Covenants”), all of which are incorporated herein by reference as if set forth
herein in their entirety. Nothing in this Agreement is intended to modify,
supersede or replace any provision, right or obligation of Employee under the
Covenants.
4.2    Employee acknowledges that she has been paid all wages, commissions,
incentive payments, and bonuses owed to her by Employer, to date, other than
accrued salary since the most recent payroll period for which Employee has been
paid and all unused vacation pay due to her based on her employment to the
Separation Date, to extent that any such amount remains unpaid as of the
Effective Date.
5.    NON-DISPARAGEMENT. Employee confirms and agrees that she will not make any
oral or written statements to any third party about any of the Released Parties
that are either intended or reasonably likely either to disparage any of the
Released Parties. Employee acknowledges and agrees that the non-disparagement
clause in this Agreement is an essential and material term of the Agreement, and
that without such clause, no agreement would have been reached by the Parties.
Additionally, if Employee is compelled by the legal process to provide
statements, information, or testimony regarding her employment with any of the
Released Parties, she will do so in a truthful manner, and doing so is not a
breach of the terms of this Agreement.
6.    OLDER WORKERS’ BENEFIT PROTECTION ACT. This Agreement is intended to
satisfy the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f). Employee is advised to consult with an attorney before executing
this Agreement.





--------------------------------------------------------------------------------




6.1    Acknowledgements/Time to Consider. Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this Agreement; (b) Employee
has been advised in writing to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; (d) Employee has been given twenty-one (21) days to
consider whether or not to enter into this Agreement (although Employee may
elect not to use the full 21-day period at Employee’s option); and (e) by
signing this Agreement, Employee acknowledges that Employee does so freely,
knowingly, and voluntarily.
6.2    Revocation/Effective Date. This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Agreement. In other
words, Employee may revoke Employee’s acceptance of this Agreement within seven
(7) days after the date Employee signs it. Employee’s revocation must be in
writing and received by Steven P. Grimes, the Company’s President and Chief
Executive Officer, 2021  Spring Road, Suite 200, Oak Brook, IL 60523 by
5:00 p.m. Central Time on the seventh day in order to be effective. If Employee
does not revoke acceptance within the seven (7) day period, Employee’s
acceptance of this Agreement shall become binding and enforceable on the eighth
day (“Effective Date”). The Severance Package shall become due and payable in
accordance with Section 2 above after the Effective Date.
6.3    Preserved Rights of Employee. This Agreement does not waive or release
any rights or claims that Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement. In addition,
this Agreement does not prohibit Employee from challenging the validity of this
Agreement’s waiver and release of claims under the Age Discrimination in
Employment Act.
7.    CONFIDENTIALITY/RETURN OF COMPANY PROPERTY
7.1    Employee represents and warrants that as of the Separation Date, she will
have returned all property belonging to Employer. Such property includes, but is
not limited to, keys, passwords, access cards, credit or phone cards, any
computer hardware or software, any products relating to Employer or its
competition, any design work, product engineering, test results, customer
information, pricing and cost information, financial data or information, any
vendor samples or information, management materials, including all
correspondence, manuals, letters, notes, notebooks, data report programs, plan
proposals, and other confidential, proprietary and/or trade secret information,
regardless of whether the information is in written, printed, electronic, or
other form and regardless of whether it was written or compiled by Employee or
other persons, as well as any and all other property that comprises property
owned by Employer. Employee agrees that she will not retain any originals or
copies of any Employer property, whether prepared or created by Employee or
otherwise coming into Employee’s possession or control in the course of her
employment with Employer. Employee agrees to keep the terms of the Agreement
confidential between her and Employer, except that she may tell her immediate
family and attorney or accountant, if any, as needed, but in no event should she
discuss the Agreement or its terms with any current or prospective employee of
Employer. Notwithstanding the foregoing, Employee understands that pursuant to
the Defend Trade Secrets Act of 2016, Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to





--------------------------------------------------------------------------------




an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, nothing in this Agreement shall be interpreted or applied to prohibit
Employee from making any good faith report to any governmental agency or other
governmental entity concerning any acts or omissions that Employee may believe
to constitute a possible violation of federal or state law or making other
disclosures that are protected under the whistleblower provisions of applicable
federal or state law or regulation. Further, this Agreement does not limit
Employee’s ability to communicate with any government agency or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including providing documents or other information, without
notice to Employer. If Employee files any charge or complaint with a government
agency and if the government agency pursues any claim on Employee’s behalf, or
if any third party pursues any claim on Employee’s behalf, Employee waives any
right to monetary or other individualized relief (either individually or as part
of any collective or class action); provided that nothing in this Agreement
limits any right Employee may have to receive a whistleblower award or bounty
for information provided to the Securities and Exchange Commission.
8.    MISCELLANEOUS
8.1    The Parties agree that this Agreement, including the surviving provisions
of the Retention Agreement expressly incorporated herein by reference, set forth
the entire agreement between them and supersedes all other written or oral
understandings or contracts. This Agreement may not be modified or amended
except by a written instrument executed by both of the Parties.
8.2    The Parties agree to do all things necessary and to execute all further
documents necessary and appropriate to carry out and effectuate the terms and
purposes of this Agreement.
8.3    Each of the Parties to this Agreement represents and warrants that:
(a) no other person or entity has or has had any interest in the claims released
under this Agreement and (b) he, she or it has not assigned, transferred,
conveyed, subjected to a security interest, or otherwise encumbered or impaired
in any way any of the claims released under this Agreement.
8.4    In the event any provision of this Agreement is adjudicated to be
unenforceable in whole or in part, the Parties intend for such provision to be
modified to the extent necessary to render it enforceable, or alternatively,
excised from the Agreement without affecting the validity of the remaining
provisions of the Agreement.
8.5    By entering into this Agreement, the Released Parties make no admission
that they have engaged, or are now engaging, in any unlawful conduct. This
Agreement is not an admission of wrongdoing or liability by either Employer or
Employee and shall not be used or construed as such in any legal or
administrative proceeding.
8.6    This Agreement may be pled as a full and complete defense to, and may be
used as a basis for an injunction against, any action, suit or other proceeding
that may be prosecuted, instituted or attempted by Employee in breach hereof.





--------------------------------------------------------------------------------




8.7    This Agreement shall be subject to and construed in accordance with the
laws of the State of Illinois. Venue shall be in DuPage County for any disputes
arising out of the interpretation or enforcement of this Agreement.
8.8    This Agreement is binding on and inures to the benefit of Employer, its
successors and assigns, and is binding on and inures to the benefit of Employee,
her heirs and assigns.
8.9    This Agreement may be executed in counterparts. Signatures transmitted
electronically are as effective as original signatures.
8.10    Each person signing this Agreement hereby expressly represents and
warrants that she is expressly authorized in law and in fact to do so
individually and/or on behalf of any entity listed herein as a signatory of this
Agreement.
HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE UNDERSIGNED HEREBY EXECUTE THIS
AGREEMENT ON THE DATES SET FORTH BELOW.
EMPLOYEE
 
RETAIL PROPERTIES OF
AMERICA, INC.
/s/ PAULA C. MAGGIO
 
By:
/s/ STEVEN P. GRIMES
Paula C. Maggio
 
 
Steven P. Grimes
 
 
 
 
President & Chief Executive Officer
Date:
March 14, 2018
 
Date:
3/14/18










--------------------------------------------------------------------------------





Exhibit A


Time-Based Equity Awards
11,713 unvested restricted shares of common stock of Employer granted to
Employee on January 2, 2018
6,520 unvested restricted shares of common stock of Employer granted to Employee
on January 3, 2017
4,486 unvested restricted shares of common stock of Employer granted to Employee
on May 6, 2016


Performance-Based Equity Awards
2,765 (target amount) of restricted stock units granted by Employer to Employee
on January 2, 2018, which represents a pro-rata portion of the 33,175 (target
amount) of restricted stock units originally granted on such date
12,081 (target amount) of restricted stock units granted by Employer to Employee
on January 3, 2017, which represents a pro-rata portion of the 28,995 (target
amount) of restricted stock units originally granted on such date
14,744 (target amount) of restricted stock units granted by Employer to Employee
on May 6, 2016, which represents a pro-rata portion of the 23,078 (target
amount) of restricted stock units originally granted on such date



